The petitioner and respondent, James H. Bugden, were formerly husband and wife. The wife procured a judgment of divorce in her favor in the State of Nevada. Patricia Ann Bugden and James H. Bugden, Jr., infants, are the children of the parties. The Special Term of the Supreme Court has awarded custody of the children to the father and from that order petitioner has appealed. The respondent has moved to dismiss that appeal on the ground that petitioner has violated the order of the Special Term as to the custody of the children and has removed herself and the children from the court’s jurisdiction and they are now residing in the State of Nevada. It is quite obvious that petitioner not only has violated the order of the court but that she persists in such violation. Under such circumstances her appeal is dismissed without prejudice to an application to reinstate the same within sixty days from the service upon her attorney of the order to be entered hereon and upon submitting herself and the infants to the jurisdiction of the court. (6 Carmody on New York Practice, § 93, and cases therein cited.) Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.